In a negligence action to recover damages for personal injuries, the plaintiffs appeal from a judgment of the Supreme Court, Suffolk County (Floyd, J.), entered July 25, 1990, which, upon a jury verdict, is in favor of the defendants.
Ordered that the judgment is affirmed, with costs.
The jury’s verdict that the defendants were not negligent should not be set aside as contrary to the weight of the evidence since a fair interpretation of the record could lead to the conclusion that the defendants were not negligent (see, Nicastro v Park, 113 AD2d 129, 134).
The plaintiff’s other contentions are unpreserved for appellate review and, in any event, are without merit. Sullivan, J. P., Lawrence, Fiber and Santucci, JJ., concur.